GIUG NAL
                                                                                                 08/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 22-0284


                                       DA 22-0284


 IN RE THE ESTATE OF ELDA MARBLE,
                                                                       AUG 3 0 2022
 JERRY MARBLE, Personal Representative,                              Bowen Cireenwood
                                                                   Clerk of Suprerne Court
 for the Estate of Elda Marble,                                       State of Montana



             Plaintiff and Appellee,
                                                                      ORDER
       v.

DOREEN KING and JAMES D. KING,
a/k/a JIM KING,

              Defendants and Appellants.



      This cause is presently on appeal to this Court. Appellants Doreen King and James
D. King, by counsel, have provided notice that they have filed for relief under Chapter 13
of the Bankruptcy Code in the United States Bankruptcy Court for the Distri9t of Montana,
Case No. 4:22-bk-40056-BPH. Pursuant to 11 U.S.C. § 362,
      IT IS ORDERED that all further proceedings in this appeal are stayed pending
termination of the bankruptcy proceedings or an order of the Bankruptcy Court lifting the
automatic stay provided for under the Bankruptcy Code.
      IT IS FURTHER ORDERED that the parties in this appeal shall promptly notify
this Court at such time as there is a termination of the bankruptcy proceeding or an order
of the Bankruptcy Court lifting the stay provided for under the Bankruptcy Code.
      The Clerk is directed to provide copies of this Order to all counsel of record.
      DATED this 3 .6      day of August, 2022.
                                                  For the Court,



                                                               Chief Justice